 Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 1 of 49 PageID #:357




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


SERGIO BONILLA, on behalf of himself         )
and all others similarly situated,           )
                                             )   Case No. 1:21-cv-00051
                               Plaintiff,    )
                                             )   Hon. Judge Virginia M. Kendall
       v.                                    )
                                             )   Magistrate Judge Gabriel A. Fuentes
PEOPLECONNECT, INC., a Delaware              )
Corporation,                                 )
                                             )
                               Defendant.    )


THERESA LOENDORF, on behalf of               )
herself and all others similarly situated,   )
                                             )   Case No. 1:21-cv-00610
                               Plaintiff,    )
                                             )   Hon. Judge Virginia M. Kendall
       v.                                    )
                                             )   Magistrate Judge Gabriel A. Fuentes
PEOPLECONNECT, INC., a Delaware              )
Corporation,                                 )
                                             )
                               Defendant.    )


                           DECLARATION OF TARA MCGUANE
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 2 of 49 PageID #:358




I, Tara McGuane, hereby declare:

       1.       I am the Associate Director of Compliance and IP at PeopleConnect, Inc.

(“PeopleConnect”). I have been in that role since November 2020. In that role, I am responsible

for drafting and enforcing the Terms of Service (“TOS”) and am familiar with how the TOS are

displayed on Classmates.com. I previously held the position of Senior IP & Marketing Compliance

Manager. I have worked at PeopleConnect since 2002.

       2.       PeopleConnect owns and operates Classmates.com.

       3.       Classmates.com provides the general public access to an online database of alumni

and yearbook information.

       4.       Classmates.com is governed by the TOS published on the website. A true and

correct copy of the current TOS, which went into effect on September 1, 2017, is attached hereto

as Exhibit 1.




                                                2
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 3 of 49 PageID #:359




       5.     The TOS is accessible to each user of Classmates.com via a hyperlink in the

website’s persistent footer and on the non-registered user homepage as shown in the image below.




                                               3
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 4 of 49 PageID #:360




       6.      When a user of Classmates.com registers for an account, he or she sees the

following screen, which includes the following: “By clicking Submit, you agree to the Terms of

Service and Privacy Policy.” The phrase “Terms of Service” is hyperlinked to a copy of the current

TOS.




       7.      The TOS states:

               By accessing and using the Websites and Services you are agreeing to the following
               Terms of Service. We encourage you to review these Terms of Service, along with
               the
               Privacy Policy, which is incorporated herein by reference, as they form a binding
               agreement between us and you. If you object to anything in the Terms of Service
               or
               the Privacy Policy, do not use the Websites and Services.

               USE OF THE WEBSITES AND/OR SERVICES REQUIRE YOU TO
               ARBITRATE
               ALL DISPUTES ON AN INDIVIDUAL BASIS, RATHER THAN JURY
               TRIALS OR CLASS ACTIONS, AND ALSO LIMITS THE REMEDIES
               AVAILABLE TO YOU IN THE EVENT OF A DISPUTE (SEE SECTION 13
               BELOW).

   (Ex. 1, Acceptance of Terms.)

       8.      The TOS includes the following arbitration provision:



                                                4
Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 5 of 49 PageID #:361




           PLEASE READ THIS SECTION CAREFULLY - IT MAY
           SIGNIFICANTLY AFFECT YOUR LEGAL RIGHTS, INCLUDING YOUR
           RIGHT TO FILE A LAWSUIT IN COURT. YOU AND THE
           PEOPLECONNECT ENTITIES EACH AGREE THAT ANY AND ALL
           DISPUTES THAT HAVE ARISEN OR MAY ARISE BETWEEN YOU AND
           THE PEOPLECONNECT ENTITIES SHALL BE RESOLVED
           EXCLUSIVELY THROUGH FINAL AND BINDING ARBITRATION,
           RATHER THAN IN COURT, EXCEPT THAT YOU MAY ASSERT
           CLAIMS IN SMALL CLAIMS COURT, IF YOUR CLAIMS QUALIFY.

           You and PeopleConnect and/or its parent companies, subsidiaries, affiliates, and/or
           any and all of their respective directors, officers, employees and contractors (each
           a “PeopleConnect Entity” and, together, the “PeopleConnect Entities”) agree to
           arbitrate any and all disputes and claims between them (“Dispute(s)”), except as
           otherwise specifically provided below. Arbitration is more informal than a lawsuit
           in court. Arbitration uses a neutral arbitrator instead of a judge or jury, allows for
           more limited discovery than in court, and is subject to very limited review by courts.
           Arbitrators can award the same damages and relief that a court can award.

           This agreement to arbitrate is intended to be broadly interpreted. It includes, but is
           not limited to: (1) Disputes related in any way to the Services, billing, privacy,
           advertising or our communications with you; (2) Disputes arising out of or relating
           to any aspect of the relationship between us, whether based in contract, tort, statute,
           fraud, misrepresentation or any other legal theory; (3) Disputes that arose before
           your agreement to these Terms of Services or any prior agreement; (4) Disputes
           that are currently the subject of purported class action litigation in which you are
           not a member of a certified class; and (5) Disputes that may arise after the
           termination of your use of the Services.

   (Id. at Section 13.)


   9.      Any arbitrations are governed by the following rules:

           Rules. The arbitration will be governed by the Consumer Arbitration Rules of the
           American Arbitration Association (“"AAA”), if applicable, as modified by this
           section. The AAA's rules and a form for initiating the proceeding are available at
           www.adr.org or by calling the AAA at 800.778.7879. The arbitration will be
           presided over by a single arbitrator selected in accordance with the AAA rules.

   (Id. at Section 13(B)(i).)

   10.     The TOS also includes the following class action waiver:

           ANY PROCEEDINGS WILL BE CONDUCTED ONLY ON AN
           INDIVIDUAL BASIS AND NOT IN A CLASS OR REPRESENTATIVE
                                             5
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 6 of 49 PageID #:362




               ACTION. NEITHER PARTY SHALL BE A MEMBER IN A CLASS,
               CONSOLIDATED, OR REPRESENTATIVE ACTION OR PROCEEDING,
               AND THE ARBITRATOR MAY AWARD RELIEF ONLY IN FAVOR OF
               THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE
               EXTENT NECESSARY TO PROVIDE RELIEF WARRANTED BY THAT
               PARTY’S INDIVIDUAL DISPUTE OR CLAIM. UNLESS THE PARTIES
               AGREE OTHERWISE, THE ARBITRATOR MAY NOT CONSOLIDATE
               MORE THAN ONE PERSON’S DISPUTES, AND MAY NOT OTHERWISE
               PRESIDE OVER ANY FORM OF A REPRESENTATIVE OR CLASS
               PROCEEDING. THE PEOPLECONNECT ENTITIES DO NOT CONSENT
               TO CLASS ARBITRATION. THE PARTIES HEREBY WAIVE ANY
               RIGHT TO A JURY TRIAL.

       (Id. at 13(c).)

       11.     I have reviewed and am familiar with PeopleConnect’s business records related to

the use of Classmates.com by Mr. Sergio Bonilla, Mr. Julian Diamond, and Mr. Christopher Reilly.

PeopleConnect maintains those records in the ordinary course of its business.

       12.     On June 19, 2001, Mr. Bonilla registered for a Classmates.com account with the

email sergiko78@yahoo.com.

       13.     On August 31, 2006, Mr. Bonilla registered for a second Classmates.com account

under the email sergiko@msn.com.

       14.     On December 17, 2007, Mr. Bonilla registered for a third Classmates.com account

under the email histblabber@yahoo.com.

       15.     Mr. Bonilla accessed his Classmates.com account associated with the email

histblabber.com 14 times. He logged into his account on each of the following dates:

                                         12/17/2007
                                         12/17/2007
                                         12/17/2007
                                         1/3/2010
                                         1/9/2010
                                         1/31/2010
                                         3/5/2010
                                         12/16/2014

                                               6
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 7 of 49 PageID #:363




                                          12/16/2014
                                          6/29/2015
                                          8/8/2015
                                          8/4/2017
                                          11/25/2017
                                          1/19/2018
                                          6/22/2018


       16.     During Mr. Bonilla’s August 8, 2015 visit, he visited over 20 user profiles.

       17.     A true and correct copy of the TOS as of December 17, 2007, which went into effect

on February 21, 2007, is attached hereto as Exhibit 2.

       18.     A true and correct copy of the TOS as of August 8, 2015, which went into effect on

January 10, 2014, is attached hereto as Exhibit 3.

       19.     On January 27, 2021, Mr. Diamond created a free Classmates.com account. His

account was associated with the email NewStudyBuddy@gmail.com.

       20.     On January 7, 2021, Mr. Reilly created a free Classmates.com account. His account

was associated with the email chrisreillyfl@gmail.com. On January 29, 2021, he purchased a

three-month subscription.

       21.     Mr. Bonilla, Mr. Diamond, and Mr. Reilly could not have created a free account

without first agreeing to the Classmates.com TOS. Mr. Reilly could not have purchased a three-

month subscription without again agreeing to the Classmates.com TOS.

       22.     I have reviewed the consolidated complaint filed by Plaintiffs in this matter. The

Classmates.com webpages reflected in the screenshots in Paragraphs 31, 32, 34–38, and 55

(images 1, 3-6) of the complaint could only have been accessed after the user agreed to the

Classmates.com TOS.




                                                7
Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 8 of 49 PageID #:364
Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 9 of 49 PageID #:365




                          EXHIBIT 1
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 10 of 49 PageID #:366




Update Effective: June 29, 2017 for new users | September 1, 2017 for existing users

INTRODUCTION
Welcome to PeopleConnect and thank you for using our services. Our web sites include
PeopleConnect.us, Classmates.com, Intelius.com and USSearch.com, as well as other websites
owned and operated by us (collectively, the “Websites”), along with various applications and
tools that we operate on third-party websites and devices, such as Facebook, smartphones or
tablets (such services offered through the Websites, applications or tools collectively, the
“Services”).

ACCEPTANCE OF TERMS
By accessing and using the Websites and Services you are agreeing to the following Terms of
Service. We encourage you to review these Terms of Service, along with the Privacy Policy,
which is incorporated herein by reference, as they form a binding agreement between us and you.
If you object to anything in the Terms of Service or the Privacy Policy, do not use the Websites
and Services.

USE OF THE WEBSITES AND/OR SERVICES REQUIRE YOU TO ARBITRATE ALL
DISPUTES ON AN INDIVIDUAL BASIS, RATHER THAN JURY TRIALS OR CLASS
ACTIONS, AND ALSO LIMITS THE REMEDIES AVAILABLE TO YOU IN THE
EVENT OF A DISPUTE (SEE SECTION 13 BELOW).

We may change these Terms of Service, in whole or in part, at any time. Posting of the updated
Terms of Service on the Websites will constitute notice to you of any such changes, although we
may choose other types of notice for certain changes. Changes will become effective upon
notice. Your continued use of the Websites or Services following notice shall constitute your
acceptance of all changes, and each use of the Websites or Services constitutes your
reaffirmation of your acceptance of these Terms of Service. If you do not agree to the changes to
these Terms of Service, you sole and exclusive remedy will be to terminate your account and
cease use of the Websites or Services.

INDEX OF PROVISIONS
   1. Becoming a Member of and Registering for the Services
   2. Paid Services
   3. Special Terms that Apply to Classmates Users
   4. Special Terms that Apply to Intelius & US Search Users
   5. Our Property Rights
   6. Availability of Services
   7. Linking To or From Our Services
   8. Termination
   9. Copyright Infringement Policy
   10. Disclaimer of Warranties
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 11 of 49 PageID #:367




   11. Limitations of Liability
   12. Indemnification
   13. Mandatory Arbitration, Dispute Resolution and Class Action Waiver
   14. Miscellaneous Terms

1. BECOMING A MEMBER OF AND REGISTERING FOR THE SERVICES

A. Accessing the Services and Becoming a Member.

THE SERVICES ARE INTENDED SOLELY FOR ACCESS AND USE BY INDIVIDUALS 18
YEARS OF AGE AND OLDER. BY ACCESSING AND USING THE SERVICES, YOU ARE
CERTIFYING THAT YOU ARE AT LEAST 18 YEARS OLD. Our Services are primarily
intended to be utilized by residents of the United States and we may limit or restrict access to the
Websites and Services based on your geographic location or ISP. While there are parts of the
Services where access requires the payment of a fee (”Paid Services”), there is no cost to register
to become a member of the Services. The specific Services available to you will vary depending
upon (1) whether you register as a member, (2) the community affiliation(s) to which you have
self-identified (if you are a Classmates member), and (3) whether or not you choose to purchase
Paid Services.

B. Your Information.

We will collect, store, compile and utilize information about you, your computer, smartphone or
other device, and your use of the Services, including information that you provide in response to
questionnaires, surveys and registration forms. Please review our Privacy Policy for more
information about our privacy policies and practices. For your part, you agree that all
information that you provide to us or post on the Services is complete, accurate and up to date. If
any of your information changes, you agree to immediately update it. If you fail to update your
information or if all or part of your information is (or appears to be) untrue, inaccurate, or
incomplete, we may suspend or terminate your account and refuse any and all current or future
use of the Services, without refund to you of any fees paid.

Without limiting any of the foregoing, you are responsible for ensuring that the email address
you provide to us is valid and that the services, software or systems you use to access your email
("Email Systems") do not block or filter Communications (as defined below). We ask that you
use your personal email address when registering. If you provide us with a non-personal email
address or use an Email System that interferes with the delivery of Communications, we may not
be able to provide you with certain Services. Your failure to provide us with an email address to
which we can consistently deliver email may result in the termination of your account.

C. Your Password.

During the registration process we may provide you with a unique registration number. We will
also either ask you to create a password or assign you a random password, which you can change
at any time by logging onto the "Account" portion of the Services. Alternatively, you may have
the option of using your Facebook login credentials or similar login processes or co-registration
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 12 of 49 PageID #:368




forms from or on other third party websites to create an account and authenticate your access to
the website. Because any activities that occur under your account are your responsibility, it is
important for you to keep your password secure. Notify us immediately if you believe that
someone has used your account without your authorization.

D. Communications.

From time to time we will send you communications, in keeping with our Privacy Policy and as
otherwise permitted in these Terms of Service ("Communications"). Please note that any number
of issues may interfere with your receipt of such Communications, including some types of
Email Systems that may use filtering or blocking techniques that are intended to block email. We
are not responsible for the actual delivery or your actual receipt of these Communications.

2. PAID SERVICES

Access to some of the Services requires the purchase of Paid Services. If you elect to purchase
Paid Services, you agree to our storage of your payment information and understand that your
Paid Services are personal to you, such that you may not transfer or make available your account
name and password to others. Any distribution or sharing by you of your account name and
password may result in cancellation of your Paid Services without refund and/or additional
charges based on unauthorized use. We reserve the right, from time to time, to change the Paid
Services, with or without prior notice to you.

A. Payment.

Prices for all Paid Services are in U.S. dollars and exclude any and all applicable taxes, unless
expressly stated otherwise. To the extent permissible under law, you are responsible for any
applicable taxes, whether or not they are listed on your receipt or statement. All applicable taxes
are calculated based on the billing information you provide us at the time of purchase. If you
purchase Paid Services, you agree to pay, using a valid credit or debit card or other form of
payment that we may accept from time to time (“Payment Method”), the applicable fees and
taxes (if any) set forth in the offer that you accepted. We reserve the right, upon prior notice to
you, to change the amount of any fees and to institute new fees, effective at the end of your
current subscription period. All authorized charges will be billed to your designated Payment
Method on the terms described in the specific offer. If payment cannot be charged to your
Payment Method or your payment is returned to us for any reason, we reserve the right to either
suspend or terminate your access to the unpaid-for Paid Services. It is your responsibility to
ensure that sufficient funds are available to cover the charges for the Paid Services, and we have
no liability for any overdraft or other fees that you may incur as a result of our processing of
your payment.

B. Automatic Renewal Program.

Upon your acceptance of an offer for the purchase of any subscription-based Paid Services, you
will be enrolled in our automatic renewal program to help ensure that there is no interruption in
your access to such Paid Services. Under this program, you authorize us to automatically renew
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 13 of 49 PageID #:369




your subscription at the end of the term of the subscription you purchased, and each subsequent
term, for the same term length of the subscription you initially purchased (unless otherwise
stated in the offer you accepted). Unless you change your renewal status as described below, at
the time of each such renewal you authorize us to charge your designated Payment Method at the
then-current, non-promotional price (unless otherwise stated in the offer you accepted) for the
renewal of your subscription. If you no longer want to be enrolled in our automatic renewal
program, you can change your renewal status at any time by completing the following steps:

      Classmates.com - logging onto the Account portion of the Classmates.com Website,
       clicking on "Account & Billing" and changing your renewal option from "automatic" to
       "manual."
      Intelius.com – logging onto the My Account portion of the Intelius.com Website and
       click on “cancel my membership.”
      USSearch.com - logging onto the Your Account portion of the USSearch.com Website
       and click on “cancel service.”

Please note that completing these steps will only stop future automatic renewals of your current
subscription and will not impact any automatic renewals that occurred prior to the date that you
completed these steps.

C. Current Information.

You must provide us with current, complete and accurate information for your Payment Method.
You must promptly update all information to keep your Payment Method current, complete and
accurate (such as a change in billing address, card number or expiration date), and you must
promptly notify us if your Payment Method is cancelled (including if you lose your card or it is
stolen), or if you become aware of a potential breach of security (such as an unauthorized
disclosure or use of your name or password). Changes to such information can be made by
accessing the Account portion of the applicable Website or by contacting the applicable
Customer Support. If you fail to provide us with any of the foregoing information, you agree that
you are responsible for fees accrued under your Payment Method. In addition, you authorize us
to obtain updated or replacement expiration dates and card numbers for your credit or debit card
as allowed or provided by your credit or debit card issuer.

D. No Refund Policy.

All fees relating to Paid Services, including the initial fees and any subsequent automatic
renewal fees (as described above), are non-refundable. If you initiate a chargeback or otherwise
reverse a payment made with your Payment Method, we may in our discretion cancel your Paid
Services immediately. If we successfully dispute the reversal, and the reversed funds are returned
to us, you are not entitled to a refund or to have your Paid Services reinstated.

3. SPECIAL TERMS THAT APPLY TO CLASSMATES USERS

A. Classmates Member Conduct - Community Guidelines.
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 14 of 49 PageID #:370




The Classmates Services contain areas that enable members to communicate and share
information, including without limitation sending email through the Services, providing
information on your profile pages, and posting information on message boards, forums and other
areas where you may interact with other members (collectively, the "Communication Tools").
When you use the Communication Tools, you may have the opportunity to disclose, post,
upload, or otherwise publicly display, or to share directly with other members, information and
other content, including without limitation biographical information, photographs, stories and
comments (collectively, "Content"). While we may provide you with these Communications
Tools, we also wish to remind you that you should choose carefully what information you post
via the Services and share with other members.

You are required to use the Communication Tools responsibly, just as you would act responsibly
when communicating or interacting with others in your offline communities. As a result, we
expect and require that you take full responsibility for the Content that you post on or send
through the Classmates Services. We have established some "Community Standards" that outline
your responsibilities when using the Communication Tools.

The following Classmates Community Standards apply to and govern your use of the
Communication Tools:

      Do not create a false identity, impersonate any person or entity, or otherwise misrepresent
       yourself, your age or your affiliation with any person or entity
      Do not register more than one personal membership or register on behalf of another
       person
      Do not post telephone numbers, street addresses or email addresses in Content that is
       publicly accessible on the Services, with the exception of the location of a reunion or
       other appropriate event
      Do not engage in behavior meant to threaten, harass, intimidate or bully others or which
       constitutes predatory or stalking conduct
      Do not use the Services as a venue to air personal disputes with other individuals
      Do not provide any Content that is illegal, obscene, pornographic or sexually explicit,
       depicts graphic or gratuitous violence or illegal drug paraphernalia, or is derogatory,
       demeaning, malicious, defamatory, abusive, hateful, racially or ethnically offensive, or
       otherwise determined to be objectionable
      Do not provide any Content that encourages a criminal offense or infringes,
       misappropriates, or otherwise violates the intellectual property rights or other rights of
       any third party
      Do not post web addresses that link to pornographic or inappropriate content, websites
       that promote your or someone else’s commercial gain, websites that provide services
       similar to those offered by us, or any other content that violates these Community
       Standards
      Do not provide or post private communications from us or any other party without such
       party’s permission
      Do not copy or re-post content provided by others or otherwise use information or
       content you obtained on the Services in any manner not authorized by us or the
       contributor
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 15 of 49 PageID #:371




      Do not participate in any unauthorized or unsolicited promotions, advertising, junk mail,
       spam, or any other form of solicitation, or otherwise use the Services for any commercial
       purpose
      Do not violate any applicable local, state, national and international law or regulation
      Do not interfere with, interrupt, destroy or limit the functionality of the Services or any
       computer software or hardware or telecommunications equipment
      Do not try to gain unauthorized access to the Services, other members' accounts, or
       computers connected to the Services
      Do not collect users' content or information, or otherwise access the Services, using
       automated means, such as scripts, bots, robots, spiders or scrapers
      Do not do anything that could damage, disable, overburden or impair the proper working
       or appearance of the Services, such as a denial of service attack or interference with page
       rendering or other functionality

B. Classmates Member Conduct - Monitoring and Enforcement.

We do not actively monitor the Communication Tools or the Content that is provided through
such Communication Tools, nor are we obligated to do so. Accordingly, we do not guarantee the
accuracy, integrity or quality of the Content. Because individuals sometimes choose not to
comply with our policies and practices, you may be exposed to Content that you find offensive
or otherwise objectionable. We encourage you to use the tools available on the Classmates
Services to report any Content that you think may violate the Community Standards. We may
investigate the complaints that come to our attention, but are not obligated to do so. If we choose
to investigate, we will take any action that we believe is appropriate in our sole discretion, such
as issuing warnings, removing the Content, or suspending or terminating accounts. However,
because situations and interpretations vary, we also reserve the right not to take any action. In
such cases, we may not remove Content that you believe is objectionable. Please remember that
you can always choose to refrain from using any part of the Services that exposes you to
something that you are uncomfortable with. Under no circumstances will we be liable in any way
for any Content, including any errors or omissions in any Content or any loss or damage of any
kind incurred as a result of the use of, access to or denial of access to any Content. In addition,
we are not responsible for the conduct, whether online or offline, of any user of the Website or
member of these Services.

C. Submitting or Posting Content on Classmates.

We do not claim ownership of any of the Content you submit or post through the Classmates
Services or allow us to obtain from third parties to include in the Services. Instead, you hereby
grant us a royalty-free, worldwide, transferable, sub-licensable, non-exclusive license to use,
reproduce, publish, store, distribute, display, communicate, perform, transmit, create derivative
works based upon, and promote such Content (in whole or in part) in any medium now known or
hereafter devised. Please remember that you are ultimately responsible for all of your Content,
and you therefore warrant and represent that you are entitled to grant the foregoing license and
that the Content does not violate any third party rights. No compensation will be paid for the use
of your Content.
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 16 of 49 PageID #:372




4. SPECIAL TERMS THAT APPLY TO INTELIUS & US SEARCH USERS

A. Intelius and US Search Member Conduct.

The following member conduct guidelines apply to and govern your use of the Intelius or US
Search Services:

      Do not create a false identity, impersonate any person or entity, or otherwise misrepresent
       yourself, your age or your affiliation with any person or entity
      Do not register more than one personal account/membership or register on behalf of
       another person
      Do not engage in behavior meant to threaten, harass, intimidate or bully others or which
       constitutes predatory or stalking conduct
      Do not use the Services to seek information about or harm minors in any way
      Do not provide or post private communications from us without permission
      Do not violate any applicable local, state, national and international law or regulation
      Do not interfere with, interrupt, destroy or limit the functionality of the Services or any
       computer software or hardware or telecommunications equipment
      Do not try to gain unauthorized access to the Services, other members' accounts, or
       computers connected to the Services
      Do not resell any of the products or services that you purchase from us
      Do not collect users' content or information, or otherwise access the Services, using
       automated means, such as scripts, bots, robots, spiders or scrapers
      Do not do anything that could damage, disable, overburden or impair the proper working
       or appearance of the Services, such as a denial of service attack or interference with page
       rendering or other functionality

B. FCRA Restrictions.

We do not provide consumer reports and are not a consumer reporting agency as defined by
the Fair Credit Reporting Act (15 U.S.C. § 1681b) (the “FCRA”). The Services cannot be used to
determine an individual’s eligibility for credit, insurance, employment, housing or any other
purpose prohibited under the FCRA Federal Trade Commission or court interpretations of the
FCRA, or similar statutes or determinations.

C. Additional Restrictions.

When using the Intelius or US Search Services, you should not assume that the data available
through these Services include a complete or accurate representation of a person’s criminal or
civil judgment background or other information. Certain records, such as criminal, marriage,
divorce, etc. may not be available in all states and counties. The data contained in the databases
used by the Services have been compiled from publicly available information (such as from court
records, phone directories, social networks, business websites, and other public sources) and
other proprietary sources for the specific purposes of locating individuals and/or providing
general background information about individuals. Our technology can also analyze public data
to reveal possible relationships, even when official records aren’t available. WE HAVE NOT
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 17 of 49 PageID #:373




VERIFIED THE DATA OR INFORMATION AVAILABLE THROUGH THE SERVICES
AND DO NOT WARRANT ITS ACCURACY, LEGITIMACY, TIMELINESS, LEGALITY
OR COMPLETENESS. ANY DATA OR INFORMATION PURCHASED FROM US VIA THE
SERVICES IS PROVIDED “AS IS,” WITHOUT WARRANTY OF ANY KIND, EXPRESS
OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, OR IMPLIED WARRANTIES OF MERCHANTABILITY OR NON-
INFRINGEMENT.

D. Search Products.

All reports purchased via the Intelius and US Search Services are made available in the Account
section of the applicable Website for a limited time, as follows:

      Intelius reports are made available for 45 days from date of purchase.
      US Search reports are made available for 1 year from date of purchase.
      Reports obtained via a subscription service are made available for as long as the
       subscription remains active.

To extend their availability, search reports may be printed or saved digitally using common web
browser features.

5. OUR PROPERTY RIGHTS

The Services, and all of the content, information and other material that they contain, other than
the Content posted by our users, are owned by us, or our third party licensors, and are protected
by intellectual property and other rights and laws throughout the world. Subject to your
compliance with these Terms of Service, we grant you a limited, revocable, non-exclusive, non-
assignable, non-sublicenseable license for the period of your membership to access the Services
and view any materials available on the Services for the sole purpose of using the Services.
Aside from this limited license, nothing found on the Services maybe copied, reproduced,
republished, distributed, sold, licensed, transferred or modified without our express written
permission. In addition, the trademarks, domain names, logos and service marks displayed on the
Services are our property or the property of our licensors. This Agreement does not grant you
any right or license with respect to any such trademarks, domain names, logos or service marks.
If you are aware of Materials on the Services that infringes the copyright or other right of a third
party, please contact us through the Copyright Infringement Policy process, which is described in
Section 9 below.

6. AVAILABILITY OF SERVICES

We do not provide you with access to the Internet or the equipment necessary to access the
Internet or the Services. You are responsible for the fees charged by others to obtain access to the
Services and for obtaining the equipment necessary to access the Services. From time to time we
may modify, suspend or discontinue any of the Services with or without notice to you. We shall
not be liable to you for any such modification, suspension or discontinuance. We may establish
certain policies and practices concerning use of the Services, such as the maximum number of
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 18 of 49 PageID #:374




email messages, search reports, message board postings or other Content that can be sent through
the Services and the number of days that these items will be retained on our systems. We have no
responsibility or liability for the deletion or failure to store any messages and other
communications or other Content, or search reports maintained or transmitted by or through the
Services. We reserve the right to change our practices and policies at any time, in our sole
discretion, with or without notice to you.

7. LINKING TO OR FROM THE SERVICES

You cannot link to the Services without our prior written consent. While the Services may have
links to the websites of third parties, we have no control over those websites. We are not
responsible or liable for any content, advertising, products, services, information or other
materials on or available from those websites. We are also not responsible or liable, directly or
indirectly, for any damage or loss caused or alleged to be caused by or in connection with use of
or reliance on any content, advertising, products, services, information or other materials on
those websites.

8. TERMINATION

You may terminate your account, for any or no reason, at any time by contacting Customer
Support through the applicable Website (see Section 2 above for more information about
termination of Paid Services). We may terminate your account, for any or no reason, at any time,
with or without notice. If we determine, in our sole discretion, that you are not in compliance
with the Terms of Service or Privacy Policy, we reserve the right to restrict, suspend or terminate
your account. Upon any termination of your account, we may immediately deactivate or delete
your account and all related information and/or bar any further access to your account, Content
or information. If you have purchased Paid Services from us, any termination by you, or by us
with cause, is subject to the no-refund policy described in Section 2(D) above.

9. COPYRIGHT INFRINGEMENT POLICY

In compliance with the Digital Millennium Copyright Act ("DMCA"), we have established the
procedure outlined below to address alleged copyright infringement on the Services. If you
believe that your work has been copied and has been posted on the Services in a way that
constitutes copyright infringement, you may provide us with notice of your complaint by
providing our Designated Copyright Agent with the following information in writing:

   1. The electronic or physical signature of the owner of the copyright or a person authorized
      to act on the owner's behalf;
   2. Identification of the copyrighted work that you claim has been infringed;
   3. Identification of the material that is claimed to be infringing, with information about its
      location reasonably specific to permit us to locate the material;
   4. Your name, address, telephone number, and email address;
   5. A statement by you that you have a good faith belief that the disputed use is not
      authorized by the copyright owner, its agent, or the law; and
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 19 of 49 PageID #:375




   6. A statement, made under penalty of perjury, that the above information in your
      notification is accurate and that you are the copyright owner or are authorized to act on
      the copyright owner's behalf.

To be effective, your notification must be in writing and include the above information. Our
Designated Copyright Agent to receive your notification is:

Name of Agent:Intellectual Property Manager
Address:1501 Fourth Avenue, Suite 400, Seattle, WA 98101
Telephone Number of Designated Agent:(206) 301-5800
Facsimile Number of Designated Agent:(206) 301-5795
Email Address Designated Agent: copyrightnotice@peopleconnect.us

We, in our sole discretion, reserve the right to refuse additional Content from members who have
posted allegedly infringing material, to delete the material, and/or to terminate such members'
accounts.

After receiving a notification, we will process and investigate the notification and will take
appropriate actions under the DMCA and other applicable intellectual property laws. Upon
receipt of a notification that complies or substantially complies with the DMCA (as set forth
above), we will act expeditiously to remove or disable access to any material claimed to be
infringing or claimed to be the subject of infringing activity, and will act expeditiously to remove
or disable access to any reference or link to material or activity that is claimed to be infringing.
We will promptly take reasonable steps to notify the member that is the subject of the
notification that it has removed or disabled access to such material.

If you are subject to a notification, you may provide us with a counter notification by providing
our Designated Copyright Agent the following information in writing:

   1. Your physical or electronic signature;
   2. Identification of the material that has been removed or to which access has been disabled
      and the location at which the material appeared before it was removed or access to it was
      disabled;
   3. A statement under penalty of perjury that you have a good faith belief that the material
      was removed or disabled as a result of mistake or misidentification of the material to be
      removed or disabled; and
   4. Your name, address, and telephone number, and a statement that you consent to the
      jurisdiction of Federal District Court for the judicial district in which your address is
      located, or if your address is outside of the United States, for any judicial district in which
      we may be found and that you will accept service of process from the person who
      provided the initial notification of alleged infringement.

Upon receipt of a proper counter notification under the DMCA (as set forth above), we will
promptly provide the person who provided the initial notification with a copy of the counter
notification and inform that person that we will reinstate the removed material or cease disabling
access to it in ten (10) business days. Additionally, we will replace the removed material and
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 20 of 49 PageID #:376




cease disabling access to it not less than ten (10), nor more than fourteen (14) business days
following receipt of the counter notice, unless our Designated Copyright Agent first receives
notice from the person who submitted the initial notification that such person has filed an action
seeking a court order to restrain you from engaging in infringing activity relating to the material
on the Services.

10. DISCLAIMER OF WARRANTIES

YOU UNDERSTAND AND AGREE THAT:

THE SERVICES ARE PROVIDED ON AN "AS IS" AND "AS AVAILABLE" BASIS. WE
DISCLAIM TO THE FULLEST EXTENT PERMISSIBLE BY LAW, AND YOU WAIVE,
ALL WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED, OR STATUTORY,
INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE AND NON-
INFRINGEMENT. THE FUNCTIONS, MATERIALS AND CONTENT OF THE SERVICES
ARE NOT WARRANTED TO BE UNINTERRUPTED, TIMELY, SECURE OR ERROR-
FREE, AND WE MAKE NO WARRANTY THAT THE INFORMATION ON THE
SERVICES WILL BE ACCURATE, CURRENT OR RELIABLE OR THAT THE QUALITY
ANY PRODUCTS, INFORMATION OR OTHER MATERIAL PURCHASED OR OBTAINED
BY YOU THROUGH THE SERVICES WILL MEET YOUR EXPECTATIONS. WE
DISCLAIM ANY RESPONSIBILITY FOR THE DELETION, FAILURE TO STORE,
MISDELIVERY, OR UNTIMELY DELIVERY OF ANY INFORMATION OR MATERIAL.
YOU ASSUME THE ENTIRE RISK OF LOSS AND DAMAGE DUE TO YOUR USE OF
THE SERVICES, INCLUDING BUT NOT LIMITED TO THE COST OF REPAIRS OR
CORRECTIONS TO YOUR HARDWARE OR SOFTWARE. SOME JURISDICTIONS DO
NOT ALLOW THE EXCLUSION OF CERTAIN WARRANTIES, AND AS A
CONSEQUENCE SOME OF THE ABOVE DISCLAIMERS MAY NOT APPLY TO YOU.

11. LIMITATIONS OF LIABILITY

YOUR USE OF THE SERVICES IS ENTIRELY AT YOUR SOLE RISK. WE, OUR
PARENTS, SUBSIDIARIES AND OTHER AFFILIATES, AND THEIR RESPECTIVE
OWNERS, DIRECTORS, OFFICERS, EMPLOYEES, LICENSORS, AGENTS AND
CONTRACTORS SHALL NOT BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES OR LOSSES
(INCLUDING WITHOUT LIMITATION LOSS OF PROFITS, GOODWILL, USE, DATA OR
OTHER INTANGIBLE LOSSES), WHICH YOU MAY INCUR IN CONNECTION WITH
THE USE OF, OR INABILITY TO USE, THE SERVICES. IN ADDITION, OUR
AGGREGATE LIABILITY WILL NOT EXCEED THE GREATER OF ONE HUNDRED
DOLLARS ($100) OR THE AMOUNT YOU HAVE PAID US IN THE TWELVE MONTHS
PRIOR TO THE DATE ON WHICH YOUR CLAIM AROSE. THE FOREGOING
LIMITATIONS OF LIABILITY ARE PART OF THE BASIS OF THE BARGAIN BETWEEN
YOU AND US AND SHALL APPLY TO ALL CLAIMS OF LIABILITY (INCLUDING
WITHOUT LIMITATION WARRANTY, TORT, NEGLIGENCE, CONTRACT OR STRICT
LIABILITY), EVEN IF WE HAVE BEEN TOLD OF THE POSSIBILITY OF ANY SUCH
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 21 of 49 PageID #:377




DAMAGE AND EVEN IF THE AVAILABLE REMEDIES FAIL THEIR ESSENTIAL
PURPOSE. SOME JURISDICTIONS DO NOT ALLOW THE LIMITATION OF LIABILITY
FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES, AND AS A CONSEQUENCE
SOME OF THE ABOVE LIMITATIONS MAY NOT APPLY TO YOU. IN ANY SUCH
CASE, OUR LIABILITY WILL BE LIMITED TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW.

12. INDEMNIFICATION

You shall indemnify and hold harmless, and at our request, defend us, our parents, subsidiaries,
and other affiliates, as well as their respective owners, directors, officers, shareholders,
employees, licensors, agents and contractors (each, an "Indemnified Party") from and against any
and all claims, proceedings, damages, injuries, liabilities, losses, costs and expenses (including
reasonable attorneys' fees, an allocation for in-house counsel, and other legal costs) arising out of
your acts or omissions, including claims resulting from your use of the Services, your
submission, posting or transmission of information or Content, or any breach of your obligations
set forth in the Terms of Service or Privacy Policy. You shall reimburse each Indemnified Party
on demand for any costs, expenses and liabilities incurred by such Indemnified Party to which
this indemnity relates.

13. MANDATORY ARBITRATION, DISPUTE RESOLUTION AND CLASS
ACTION WAIVER

PLEASE READ THIS SECTION CAREFULLY – IT MAY SIGNIFICANTLY AFFECT
YOUR LEGAL RIGHTS, INCLUDING YOUR RIGHT TO FILE A LAWSUIT IN
COURT. YOU AND THE PEOPLECONNECT ENTITIES EACH AGREE THAT ANY
AND ALL DISPUTES THAT HAVE ARISEN OR MAY ARISE BETWEEN YOU AND
THE PEOPLECONNECT ENTITIES SHALL BE RESOLVED EXCLUSIVELY
THROUGH FINAL AND BINDING ARBITRATION, RATHER THAN IN COURT,
EXCEPT THAT YOU MAY ASSERT CLAIMS IN SMALL CLAIMS COURT, IF YOUR
CLAIMS QUALIFY.

You and PeopleConnect and/or its parent companies, subsidiaries, affiliates, and/or any and all of
their respective directors, officers, employees and contractors (each a “PeopleConnect Entity”
and, together, the “PeopleConnect Entities”) agree to arbitrate any and all disputes and claims
between them ("Dispute(s)"), except as otherwise specifically provided below. Arbitration is
more informal than a lawsuit in court. Arbitration uses a neutral arbitrator instead of a judge or
jury, allows for more limited discovery than in court, and is subject to very limited review by
courts. Arbitrators can award the same damages and relief that a court can award.

This agreement to arbitrate is intended to be broadly interpreted. It includes, but is not limited to:
(1) Disputes related in any way to the Services, billing, privacy, advertising or our
communications with you; (2) Disputes arising out of or relating to any aspect of the relationship
between us, whether based in contract, tort, statute, fraud, misrepresentation or any other legal
theory; (3) Disputes that arose before your agreement to these Terms of Services or any prior
agreement; (4) Disputes that are currently the subject of purported class action litigation in which
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 22 of 49 PageID #:378




you are not a member of a certified class; and (5) Disputes that may arise after the termination of
your use of the Services.

A. CONTACT US FIRST.

If you intend to pursue or participate in any Dispute in arbitration or small claims court (solely to
the extent specifically provided below), you must first notify us of the dispute in writing at least
thirty (30) days in advance of initiating arbitration or the small claims court action (if applicable)
and attempt to informally negotiate a resolution to the Dispute in good faith. Notice to us should
be sent via certified mail to: PeopleConnect, Inc., 1501 4th Avenue, Suite 400, Seattle, WA
98101, Attention: Legal Department. The notice of Dispute must: (a) include your name,
address, phone number, and email address(es) used to register with or use the Services; (b)
describe the nature and basis of the Dispute; (c) enclose and/or identify all relevant documents
and/or information; and (d) set forth the specific relief sought. If the applicable PeopleConnect
Entity and you do not reach an agreement to resolve the Dispute within thirty (30) days after the
notice is received, you may commence with a formal arbitration proceeding or small claims court
action (if applicable).

B. MANDATORY AND BINDING ARBITRATION PROCEDURES

YOU UNDERSTAND THAT BY THIS PROVISION, YOU AND THE
PEOPLECONNECT ENTITIES ARE FOREGOING THE RIGHT TO SUE IN COURT
AND HAVE A JURY TRIAL. THE FEDERAL ARBITRATION ACT GOVERNS THE
INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT TO ARBITRATE.

   i.   Rules. The arbitration will be governed by the Consumer Arbitration Rules of the
        American Arbitration Association (“AAA”), if applicable, as modified by this section.
        The AAA’s rules and a form for initiating the proceeding are available at www.adr.orgor
        by calling the AAA at 800.778.7879. The arbitration will be presided over by a single
        arbitrator selected in accordance with the AAA rules.
 ii.    Location. Unless otherwise required by the AAA rules, the arbitration shall be held in
        Seattle, Washington. You and PeopleConnect may elect to have the arbitration conducted
        based solely on written submissions, subject to the arbitrator’s discretion to require an in-
        person hearing. In cases where an in-person hearing is held, you or the applicable
        PeopleConnect Entity may attend by telephone, unless the arbitrator requires otherwise.
 iii.   Cost Sharing. Payment of all filing, administration and arbitrator fees will be governed
        by the AAA’s rules, unless otherwise stated in this agreement. The applicable
        PeopleConnect Entity will pay as much of the filing, administration and arbitrator fees as
        the arbitrator deems necessary to prevent the arbitration from being cost-prohibitive,
        unless the arbitrator determines that a Dispute was filed for purposes of harassment or is
        patently frivolous. Reasonable documented attorneys' fees of both parties will be borne
        by the party that ultimately loses.
 iv.    Arbitrator’s Decision. The arbitrator will decide the substance of the Dispute in
        accordance with the laws of the state of Washington, regardless of choice of law
        principles, and will honor all claims of privilege recognized by law. The arbitrator will
        have the power to award a party any relief or remedy that the party could have received
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 23 of 49 PageID #:379




       in court in accordance with the law(s) that apply to the Dispute. The arbitrator’s award
       shall be final and binding and judgment on the award rendered by the arbitrator may be
       entered in any court of competent jurisdiction.

C. CLASS ACTION WAIVER.

ANY PROCEEDINGS WILL BE CONDUCTED ONLY ON AN INDIVIDUAL BASIS
AND NOT IN A CLASS OR REPRESENTATIVE ACTION. NEITHER PARTY SHALL
BE A MEMBER IN A CLASS, CONSOLIDATED, OR REPRESENTATIVE ACTION
OR PROCEEDING, AND THE ARBITRATOR MAY AWARD RELIEF ONLY IN
FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE
EXTENT NECESSARY TO PROVIDE RELIEF WARRANTED BY THAT PARTY'S
INDIVIDUAL DISPUTE OR CLAIM. UNLESS THE PARTIES AGREE OTHERWISE,
THE ARBITRATOR MAY NOT CONSOLIDATE MORE THAN ONE PERSON'S
DISPUTES, AND MAY NOT OTHERWISE PRESIDE OVER ANY FORM OF A
REPRESENTATIVE OR CLASS PROCEEDING. THE PEOPLECONNECT ENTITIES
DO NOT CONSENT TO CLASS ARBITRATION. THE PARTIES HEREBY WAIVE
ANY RIGHT TO A JURY TRIAL.

D. ARBITRATION OPT-OUT. You have the right to opt-out and not be bound by this
arbitration provision by sending written notice of your decision to opt-out to: PeopleConnect
Arbitration Opt-Out, 1501 Fourth Avenue, Suite 400, Seattle, WA 98101. This notice must be
sent within thirty (30) days of your first use of the Services or, if you are already a user of the
Services upon initial release of this arbitration provision, within thirty (30) days of our email
notice to you of that initial release.

The opt-out notice must state that you do not agree to this agreement to arbitrate and must
include your name, address, phone number and email address(es) used to register with or use the
Services. You must sign the opt-out notice for it be effective. Any opt-out not received within the
applicable thirty (30) day period set forth above will not be valid.

If you opt-out of the agreement to arbitrate, you and the PeopleConnect Entities agree that any
Disputes will be resolved by a state or federal court located in King County, Washington, and
you consent to the jurisdiction and venue of such court.

E. SMALL CLAIMS. You may choose to pursue your Dispute in small claims court (rather
than arbitration) where jurisdiction and venue over the applicable PeopleConnect Entity and you
are proper, and where your claim does not include a request for any type of equitable relief, and
so long as the matter advances on an individual (non-class) basis.

F. INJUNCTIVE RELIEF. Notwithstanding anything to the contrary in the foregoing, either
party may bring suit in court seeking a temporary or preliminary injunctive relief, which shall
then be subject to review by the arbitrator should such party further seek permanent injunctive
relief in arbitration.
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 24 of 49 PageID #:380




G. TIME LIMIT TO PURSUE DISPUTE. You agree that regardless of any statue or law to
the contrary, any claim or cause of action arising out of or related to use of the Services or the
Terms of Service or Privacy Policy must be filed within one (1) year after such claim or cause of
action arose or be forever barred.

H. CHANGES TO ARBITRATION CLAUSE. We may make changes to this arbitration
provision during the term of our Services to you. You may reject any material changes by
sending us written objection within thirty (30) days of the change to PeopleConnect, Inc., 1501
Fourth Avenue, Suite 400, Seattle, WA 98101, Attention: Legal Department. By rejecting any
future material change, you are agreeing to arbitrate in accordance with the unmodified language
of the previous version.

14. MISCELLANEOUS TERMS

Our relationship is not one of agency or partnership and neither you nor we shall be deemed to
be a partner, employee, fiduciary, agent or representative of the other by your use of the
Services. You may not assign or transfer your rights to any third party. The terms and conditions
in these Terms of Service are severable. In the event that any provision is determined to be
unenforceable or invalid, such provision shall still be enforced to the fullest extent permitted by
applicable law, and such determination shall not affect the validity and enforceability of any
other provisions. If we fail to enforce any provision of these Terms of Service it shall not
constitute a waiver of such provision. We may assign our rights and obligations under these
Terms of Service. These Terms of Service will inure to the benefit of our successors, assigns and
licensees. The failure of either party to insist upon or enforce the strict performance of the other
party with respect to any provision of these Terms of Service, or to exercise any right thereunder,
will not be construed as a waiver or relinquishment to any extent of such party's right to assert or
rely upon any such provision or right in that or any other instance; rather, the same will be and
will remain in full force and effect. The Terms of Service, the Privacy Policy, and any additional
terms incorporated by reference herein will be governed by the laws of the state of Washington
and constitute the entire understanding between us regarding your access to, license and use of
the Services and supersede any prior agreements, statements or representations with respect to
the same.

About UsCareersHelpAbout AdsMedia InquiriesTerms of ServicePrivacy PolicySitemapFollow
us:•Visit our blog!
© 1995–2021 Classmate
Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 25 of 49 PageID #:381




                           EXHIBIT 2
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 26 of 49 PageID #:382




Classmates Online, Inc.
Last Updated: February 21, 2007

Welcome to Classmates! By accessing and using the Classmates website ("Website"), you are
agreeing to the following Terms of Use. We encourage you to review the Terms of Use, along
with the Privacy Policy (http://www.classmates.com/cmo/privacy.jsp), which is incorporated by
reference, as they form a binding agreement between Classmates and you. In addition, because
Classmates may revise these Terms of Use from time to time, in our discretion, we also
encourage you to check back periodically to familiarize yourself with any changes. If we make
any changes or modifications, we will post the updated Terms of Use on the Website. Please note
that the changes become effective immediately at the time of posting. Remember that this Terms
of Use applies only to the Website and does not apply to the content of third parties.

In addition, when using particular Services, you and Classmates shall be subject to additional
terms and any posted guidelines or rules applicable to such services that may be posted from
time to time. All such guidelines or rules are hereby incorporated by reference into these Terms
of Use. If any terms contained in this Terms of Use conflict with any terms contained within
such guidelines or rules, or the Additional Terms, then the terms in this Agreement shall control.

If you have any questions regarding the use of the Website please refer first to the Help Section
of the Frequently Asked Questions. All other questions or comments about the Website or its
contents should be directed to Classmates Member Care Department.

INDEX OF PROVISIONS
   1. Becoming a Member and Registering               9. Privacy.
      on the Website.                                 10. COPYRIGHT INFRINGEMENT
   2. Member Conduct.                                     POLICY.
   3. Submitting or Posting Content.                  11. DISCLAIMER OF WARRANTIES.
   4. Classmates Property Rights.                     12. LIMITATIONS OF LIABILITY.
   5. Availability of Services.                       13. INDEMNIFICATION.
   6. Third-Party Offers.                             14. CHOICE OF LAW & VENUE.
   7. Linking To and From Our Website.                15. Copyright And Trademark Notice.
   8. Termination/Cancellation.                       16. Miscellaneous Terms.


ADDITIONAL TERMS
   Gold Membership and Other Subscription Services
   Work & Careers
   Member Rewards
   Professional Reunion Planning
   Reunion Contact
   Reunion Event Attendee
   Dating
   Free Trial
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 27 of 49 PageID #:383




1. BECOMING A MEMBER AND REGISTERING ON THE WEBSITE.

A. Accessing the Site and Becoming a Member. THE WEBSITE IS INTENDED SOLELY
FOR ACCESS AND USE BY INDIVIDUALS 18 YEARS OF AGE AND OLDER. BY
ACCESSING AND USING THE WEBSITE, YOU ARE CERTIFYING THAT YOU ARE AT
LEAST 18 YEARS OLD. While there are parts of the Website that are available only to
individuals who purchase a fee-based membership and services, there is no cost to register on our
Website or use our non-fee based services (collectively, the "Services"). If you are merely
surfing or browsing through the site and have not yet registered to become a member, your use of
the Website is still subject to the Terms of Use; if you do not agree to the Terms of Use, do not
use the Website. The specific Services available to you will vary depending upon whether you
register as a member and whether or not you choose to purchase a fee-based membership or
service. Your use of the Website may also be subject to additional terms outlined elsewhere in
this agreement (the "Additional Terms"). Please review these Additional Terms as they also form
a binding part of our agreement with you. Once you register with us as a non-paying member or
purchase a fee-based Classmates subscription or product, we consider you a "member" of the
Classmates community. Your membership and password are only valid for your personal, non-
commercial use of the Website.

B. Your Information. When you register on the Website we may ask you to provide us with
certain personal information about yourself including, without limitation, your name, address,
telephone number, email or other electronic address and applicable billing information (e.g.,
credit card number and expiration date) (collectively, "Your Information"). Please review our
Privacy Policy (http://www.classmates.com/cmo/privacy.jsp) for clarification on how we may
use Your Information and other information that you may provide or submit while using the
Website and our Services. For your part, you agree that all Your Information that you provide to
us or post on the Website is complete, accurate and up to date. You will notify us of any changes
to Your Information. If you fail to update Your Information or if all or part of Your Information
is (or appears to be) untrue, inaccurate, or incomplete we may suspend or terminate your
membership and refuse any and all current or future use of our Website and Services, without
refund to you of any fees paid.

Without limiting any of the foregoing, you are responsible for ensuring that the email address
you submit to the Site as part of your registration and during the course of your membership is
valid and that the services, software or systems you use to access your email ("email Systems")
do not block or filter Classmates Communications. Please note that your work email may be
subject to additional limitations placed on its use by your employer. We ask that you use your
personal email address when registering as a member. If you choose to register with your work
email, or use an email System that interferes with the delivery of Classmates Communications,
we may not be able to provide you with certain Services.

In order to cooperate with governmental requests, subpoenas or court orders, to protect our
systems, or to ensure the integrity and operation of our business and systems, we may access and
disclose any information we consider necessary or appropriate, including, without limitation,
Your Information, IP address and traffic information, usage history, and Content you have posted
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 28 of 49 PageID #:384




on the Website. Our right to disclose any such information shall govern over any terms of our
Privacy Policy (http://www.classmates.com/cmo/privacy.jsp).

C. Your Password. During the registration process we will provide you with a unique
registration number. We will also ask you to create a password. Because any activities that occur
under your registration number or password are your responsibility it is important for you to
keep your registration number and password secure. Notify us immediately if you believe that
someone has used your registration or password without your authorization.

D. Communications. From time to time we will send you communications, in keeping with our
Privacy Policy (http://www.classmates.com/cmo/privacy.jsp) and as otherwise permitted in these
Terms of Use ("Classmates Communications"). Please note that any number of issues may
interfere with your receipt of such communications, including, without limit, some types of email
Systems that may use filtering or blocking techniques that are intended to block email.
Classmates is not responsible for the actual delivery or your actual receipt of these
communications.

2. MEMBER CONDUCT.

A. Community Guidelines. The Website contains areas that enable members of the community
to communicate and share information, such as message boards, forums and other areas where
you may interact with other members through posting or sharing of content(collectively the
"Communication Tools"). When you use the Communication Tools, you may have the
opportunity to disclose, post, or otherwise upload to publicly accessible portions of the Website,
or share with other members, information and other content, including but not limited to
biographical information, photographs and stories (collectively, the "Content"). While we may
provide you with these tools and opportunities, we also wish to remind you that you should
choose carefully which information you post on the Website and that you provide to other
members.

You are required to use the Communication Tools responsibly, just as you would act responsibly
when communicating or interacting with others in your offline communities. As a result, we
expect and require that you take full responsibility for the Content that you post or send through
the Website. We have established some Community Guidelines that we hope will increase your
awareness of your responsibilities to others when using the Communication Tools and will
enhance your enjoyment of our Website. These Guidelines are incorporated by reference into this
Terms of Use. We may update these Guidelines from time to time. In addition to your adherence
to the Guidelines, you specifically agree to comply with all applicable laws concerning the
transmission of technical data exported from the United States or the country you reside in.

The following Community Guidelines apply to and govern your use of the Communication
Tools:

      Do contribute responsibly in the forums;
      Do treat others in the community with respect;
      Do let us know if you come across Content that you find offensive, possibly unlawful, or
       that you believe otherwise violates these Community Guidelines;
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 29 of 49 PageID #:385




      Don't upload, post, email, transmit or otherwise make available ("Provide") any Content
       that is unlawful, libelous, defamatory, obscene, pornographic, indecent, lewd, harassing,
       threatening, harmful, invasive of privacy or publicity rights, abusive, inflammatory or
       otherwise objectionable;
      Don't Provide any Content that encourages a criminal offense or violates the rights of any
       party;
      Don't impersonate anyone else or misrepresent your affiliation with a person or entity;
      Don't participate in any unauthorized or unsolicited promotions, advertising, "junk mail",
       "spam", "chain letters", "pyramid schemes" or any other form of solicitation, or otherwise
       use the website for a commercial purpose;
      Don't violate any applicable local, state, national and international law or regulation;
      Don't Provide any correspondence from Classmates or another party without such party's
       permission;
      Don't interfere with, interrupt, destroy or limit the functionality of the Website or any
       computer software or hardware or telecommunications equipment;
      Don't harass others;
      Don't use other members' personal data for purposes other than establishing contact that
       is reasonably expected to be welcomed by the friend or acquaintance.
      Don't try to gain unauthorized access to the Website, other members' accounts, or
       computers connected to the Website; and
      Don't post telephone numbers, street addresses, last names, URLs or email addresses in
       Content that is publicly accessible on the Website.

B. Monitoring and Enforcement. We do not actively monitor the message boards and other
Communication Tools or the Content that is posted or provided through such tools, nor are we
obligated to do so. And since we don't, and may not have the ability to, control or actively
monitor the Content, we don't guarantee its accuracy, integrity or quality. Because community
standards vary and individuals sometimes choose not to comply with our policies and practices,
in the process of using our Website, you may be exposed to Content that you find offensive or
objectionable. You can contact our Member Care Department to let us know of Content that you
find objectionable. We may investigate the complaints that come to our attention. If we choose to
investigate the complaint, we will take any action that we believe is appropriate, including, but
not limited to issuing warnings, removing the Content or terminating memberships. However,
because situations and interpretations vary, we also reserve the right not to take any action. In
such cases, we may not remove Content that you believe is objectionable or offensive. Please
remember that you can always choose to refrain from using any part of the Website that exposes
you to something that you are uncomfortable with. Under no circumstances will we be liable in
any way for any Content, including, but not limited to, any errors or omissions in any Content, or
any loss or damage of any kind incurred as a result of the use of, access to, or denial of access to
any Content.

3. SUBMITTING OR POSTING CONTENT.

When you participate in the Classmates community you are granting Classmates certain rights to
use the Content you submit or post through the Website. By submitting Content you grant us a
royalty-free, worldwide, non-terminable, non-exclusive license to use, reproduce, modify, adapt,
edit, market, publish, store, distribute, have distributed, publicly and privately display,
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 30 of 49 PageID #:386




communicate, publicly and privately perform, transmit, have transmitted, create derivative works
based upon, and promote such Content (in whole or in part) in any medium now known or
hereafter devised, for editorial, commercial, promotional and all other purposes including,
without limitation, the right to publish your name in connection with your Content; and the right
to sublicense any or all of these rights. You acknowledge that Classmates owns all right, title,
and interest in any compilation, collective work or other derivative work created using or
incorporating the Content. Please remember that you are ultimately responsible for all Content
that you provide and you warrant and represent that: (i) the Content does not and will not
infringe on any copyright or any other third party right nor violate any applicable law or
regulation; and (ii) you have the right to grant any and all necessary rights and licenses provided
in this Section 3, including without limitation, all necessary copyright and other related rights to
the Content, free and clear of all claims and encumbrances without violating the rights of any
person or entity, including any right to privacy or publicity; and (iii) that each person depicted in
any picture or photograph that you submit as part of the Content, if any, has provided consent to
the use of the photograph. No compensation will be paid for the use of your Content, including,
without limit, any photograph you may provide.

4. CLASSMATES PROPERTY RIGHTS.

The Website (and all of the material that it contains) is owned by Classmates Online, Inc., or its
third party licensors and is protected by intellectual property and other laws throughout the
world. Nothing found on the Website may be copied, reproduced, republished, distributed, sold,
licensed, transferred or modified without the express written permission of Classmates. In
addition, the trademarks, logos and service marks displayed on the website are the property of
Classmates or its licensors. If you are aware of material on the Website that infringes copyright,
please contact us through the Copyright Infringement Policy process, which is described below.

UNAUTHORIZED USE, COPYING, REPRODUCTION, MODIFICATION, REPUBLISHING,
UPLOADING, DOWNLOADING, POSTING, TRANSMITTING, DISTRIUBTING OR
DUPLICATING OR ANY OTHER MISUSE OF ANY PART OF THE WEBSITE IS
PROHIBITED. Nothing contained in the Terms of Use or in the materials on the Website should
be construed as granting, by implication, estoppel or otherwise, any license or right to use any
material in any manner without the prior written consent of Classmates or such third party that
may own the material or intellectual property displayed on this Website. In addition, use of the
content or materials for any purpose not expressly permitted in the Terms of Use is prohibited.

5. AVAILABILITY OF SERVICES.

Classmates does not provide you with access to the Internet or the equipment necessary to access
the Internet or the Website or Services. You are responsible for the fees charged by other parties
to obtain access to our Website and Services (by way of example only, Internet service provider
or airtime charges) and for providing the equipment necessary to access the Website and
Services. From time to time Classmates may modify, suspend or discontinue any of the Services
offered on our Website without notice to you. Classmates shall not be liable to you for any
modification, suspension or discontinuance of Services. Classmates may establish certain
policies and practices concerning use of the Services, including without limitation the maximum
number of email messages, message board postings or other Content that can be sent through our
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 31 of 49 PageID #:387




Services and the number of days that these items will be retained on our systems. Classmates has
no responsibility or liability for the deletion or failure to store any messages and other
communications or other Content maintained or transmitted by or through our Services. We
reserve the right to change our practices and policies at any time, in our sole discretion, with or
without notice to you.

6. THIRD-PARTY OFFERS.

We may allow other companies to offer you products and services, including offers through our
Website or via email. Whether or not you decide to participate in such an offer is up to you. Your
participation in any of these offers, including payment and delivery of related goods or services
and the terms, conditions, warranties or representations associated with such offers, is solely
between you and the third-party company. You agree that Classmates shall not be liable for any
costs or damages you may incur resulting from your decision to enter such transactions.

7. LINKING TO OR FROM OUR WEBSITE.

You cannot link to our Website without our prior written consent. While our Website may have
links to the websites of other companies and parties, Classmates has no control over those
websites. Classmates is not responsible or liable for any content, advertising, products, services
or other materials on or available from those websites. Classmates is not responsible or liable,
directly or indirectly, for any damage or loss caused or alleged to be caused by or in connection
with use of or reliance on any content, advertising, products, services or other materials on those
websites.

8. TERMINATION/CANCELLATION.

You may terminate your registration at any time by contacting our Member Care Department. If
you have a dispute with us relating to the Website or the Services, you may cancel your
registration or cease use of the Website. The cancellation of your membership or ceasing all use
of our Website is your only remedy with respect to any such dispute that you may have with us.
We will attempt to process all cancellation requests within 72 hours after we receive your
request. If you have purchased a fee-based Service from us, any such termination or cancellation
is subject to the refund policy described in the Additional Terms. From time to time certain
members do not comply with the terms and conditions in the Terms of Use. If we determine, in
our sole discretion, that you are not in compliance with the Terms of Use, we reserve the right to
terminate your membership. Upon any termination or cancellation of your membership, we may
immediately deactivate or delete your membership and all related information and/or bar any
further access to your membership or information.

9. PRIVACY.

Classmates believes strongly in protecting the privacy of users of the Website and providing you
with notice of our collection and use of data, including personally identifying information
collected from the Website. Therefore, Classmates has adopted a Privacy Policy
(http://www.classmates.com/cmo/privacy.jsp), which is incorporated herein by reference, that
you should read to fully understand how we collect and use information.
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 32 of 49 PageID #:388




10. COPYRIGHT INFRINGEMENT POLICY.

In compliance with the Digital Millennium Copyright Act ("DMCA"), Classmates has
established the procedure outlined below to address alleged copyright infringement on the
Website. If you believe that your work has been copied and has been posted to this Website in a
way that constitutes copyright infringement, you may provide Classmates with notice of your
complaint by providing Classmates' Designated Copyright Agent with the following information
in writing:

   1. the electronic or physical signature of the owner of the copyright or the person authorized
      to act on the owner's behalf;
   2. identification of the copyrighted work that you claim has been infringed;
   3. identification of the material that is claimed to be infringing, with information about its
      location reasonably specific to permit Classmates to locate the material;
   4. your name, address, telephone number, and email address;
   5. a statement by you that you have a good faith belief that the disputed use is not
      authorized by the copyright owner, its agent, or the law; and
   6. a statement, made under penalty of perjury, that the above information in your
      notification is accurate and that you are the copyright owner or are authorized to act on
      the copyright owner's behalf.

To be effective, your notification must be in writing and include the above information.
Classmates' Designated Copyright Agent to receive your notification is:
Name of Agent: Intellectual Property Manager
Address: 2001 Lind Ave SW, Renton, WA 98055
Telephone Number of Designated Agent: (425) 917-5000
Facsimile Number of Designated Agent: (425) 917-5001
Email Address Designated Agent: copyrightnotice@classmates.com
Classmates, in its sole discretion, reserves the right to refuse additional Content from members
who have posted allegedly infringing material, and / or delete the material, or to terminate such
members' accounts.

After receiving a notification, Classmates will process and investigate the notification and will
take appropriate actions under the DMCA and other applicable intellectual property laws. Upon
receipt of a notification that complies or substantially complies with the DMCA (as set forth
above), Classmates will act expeditiously to remove or disable access to any material claimed to
be infringing or claimed to be the subject of infringing activity, and will act expeditiously to
remove or disable access to any reference or link to material or activity that is claimed to be
infringing. Classmates will promptly take reasonable steps to notify the member that is the
subject of the notification that it has removed or disabled access to such material.

If you are subject to a notification, you may provide us with a counter notification by providing
our Designated Copyright Agent the following information in writing:

   1. your physical or electronic signature;
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 33 of 49 PageID #:389




   2. identification of the material that has been removed or to which access has been disabled
      and the location at which the material appeared before it was removed or access to it was
      disabled;
   3. a statement under penalty of perjury that you have a good faith belief that the material
      was removed or disabled as a result of mistake or misidentification of the material to be
      removed or disabled; and
   4. your name, address, and telephone number, and a statement that you consent to the
      jurisdiction of Federal District Court for the judicial district in which your address is
      located, or if your address is outside of the United States, for any judicial district in which
      Classmates may be found and that you will accept service of process from the person
      who provided the initial notification of alleged infringement.

Upon receipt of a proper counter notification under the DMCA (as set forth above), Classmates
will promptly provide the person who provided the initial notification with a copy of the counter
notification and inform that person that it will replace the removed material or cease disabling
access to it in ten (10) business days. Additionally, Classmates will replace the removed material
and cease disabling access to it not less than ten (10), nor more than fourteen (14) business days
following receipt of the counter notice, unless Classmates' Designated Copyright Agent first
receives notice from the person who submitted the initial notification that such person has filed
an action seeking a court order to restrain you from engaging in infringing activity relating to the
material on the Website.

11. DISCLAIMER OF WARRANTIES.

YOU UNDERSTAND AND AGREE THAT:

OUR WEBSITE AND THE SERVICES PROVIDED THROUGH IT ARE PROVIDED ON AN
"AS IS" AND "AS AVAILABLE" BASIS. CLASSMATES DISCLAIMS TO THE FULLEST
EXTENT PERMISSIBLE BY LAW, AND YOU WAIVE, ALL WARRANTIES OF ANY
KIND, WHETHER EXPRESS, IMPLIED, OR STATUTORY, INCLUDING WITHOUT
LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NON-INFRINGEMENT. THE FUNCTIONS, MATERIALS
AND CONTENT OF THE WEBSITE ARE NOT WARRANTED TO BE UNINTERRUPTED,
TIMELY, SECURE OR ERROR-FREE, AND CLASSMATES MAKES NO WARRANTY
THAT THE INFORMATION ON THE WEBSITE WILL BE ACCURATE, CURRENT OR
RELIABLE OR THAT THE QUALITY ANY PRODUCTS, SERVICES, INFORMATION OR
OTHER MATERIAL PURCHASED OR OBTAINED BY YOU THROUGH THE WEBSITE
WILL MEET YOUR EXPECTATIONS. CLASSMATES DISCLAIMS ANY
RESPONSIBILITY FOR THE DELETION, FAILURE TO STORE, MISDELIVERY, OR
UNTIMELY DELIVERY OF ANY INFORMATION OR MATERIAL. YOU ASSUME THE
ENTIRE RISK OF LOSS AND DAMAGE DUE TO YOUR USE OF THE WEBSITE,
INCLUDING BUT NOT LIMITED TO THE COST OF REPAIRS OR CORRECTIONS TO
YOUR HARDWARE OR SOFTWARE. SOME JURISDICTIONS DO NOT ALLOW THE
EXCLUSION OF CERTAIN WARRANTIES, AND AS A CONSEQUENCE SOME OF THE
ABOVE DISCLAIMERS MAY NOT APPLY TO YOU.
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 34 of 49 PageID #:390




12. LIMITATIONS OF LIABILITY.

YOUR USE OF THE WEBSITE IS ENTIRELY AT YOUR SOLE RISK. CLASSMATES AND
ITS PARENTS, SUBSIDIARIES AND AFFILIATES, AND THEIR RESPECTIVE OWNERS,
DIRECTORS, OFFICERS, EMPLOYEES, LICENSORS, AND AGENTS SHALL NOT BE
LIABLE FOR ANY DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
EXEMPLARY OR PUNITIVE DAMAGES OR LOSSES (INCLUDING WITHOUT
LIMITATION LOSS OF PROFITS, GOODWILL, USE, DATA OR OTHER INTANGIBLE
LOSSES), WHETHER BASED IN CONTRACT, TORT, STRICT LIABILITY, OR
OTHERWISE, WHICH YOU MAY INCUR IN CONNECTION WITH THE USE OF, OR
INABILITY TO USE, THE WEBSITE, EVEN IF CLASSMATES HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES OR LOSS. SOME JURISDICTIONS DO NOT
ALLOW THE LIMITATION OF LIABILITY FOR INCIDENTAL OR CONSEQUENTIAL
DAMAGES, AND AS A CONSEQUENCE SOME OF THE ABOVE LIMITATIONS MAY
NOT APPLY TO YOU.

13. INDEMNIFICATION.

You shall indemnify and hold harmless, and at Classmates' request defend, Classmates, its
parents, subsidiaries, and affiliates, as well as their respective directors, officers, shareholders,
employees, agents and owners (each, an "Indemnified Party") from and against any and all
claims, proceedings, damages, injuries, liabilities, losses, costs and expenses (including
reasonable attorneys' fees, an allocation for in-house counsel, and other legal costs) arising out of
your acts or omissions, including claims resulting from your use of the Website, your
submission, posting or transmission of information or Content, or any breach of your obligations
set forth in this agreement. You shall reimburse each Indemnified Party on demand for any costs,
expenses and liabilities incurred by such Indemnified Party to which this indemnity relates.

14. CHOICE OF LAW & VENUE.

The Terms of Use, your access and use of the Website and Services and the relationship between
you and Classmates is governed by the laws of the State of Washington, without giving effect to
its conflict of law provisions. Classmates and you both agree to submit to the personal and
exclusive jurisdiction of the courts of the State of Washington. You are responsible for
complying with local laws, if and to the extent local laws are applicable. Notwithstanding the
foregoing, Classmates shall have the right to commence and prosecute any legal or equitable
action or proceeding before any United States or non-United States court of competent
jurisdiction to obtain injunctive or other relief in Classmates' sole discretion. Regardless of any
statute or law to the contrary, any claim or cause of action by you arising out of or related to use
of the Website or the Terms of Use must be filed within one (1) year after such claim or cause of
action arose or be forever barred.

15. COPYRIGHT AND TRADEMARK NOTICE.

Website and its Contents Copyright (c) 1996 - 2004 Classmates Online, Inc. All rights reserved.
Classmates, Classmates.com and all the brands of other Classmates products and services shown
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 35 of 49 PageID #:391




herein are the trademarks or registered trademarks of Classmates Online, Inc. Other trademarks
belong to their respective owners.

16. MISCELLANEOUS TERMS.

Our relationship is not one of agency or partnership and neither you nor Classmates shall be
deemed to be a partner, employee, fiduciary, agent or representative of the other by your use of
the Website. You may not assign or transfer your rights to any third party. The terms and
conditions in the Terms of Use are severable. In the event that any provision is determined to be
unenforceable or invalid, such provision shall still be enforced to the fullest extent permitted by
applicable law, and such determination shall not affect the validity and enforceability of any
other remaining provisions. If Classmates fails to enforce any provision of the Terms of Use it
shall not constitute a waiver of such provision. The Terms of Use may be modified only by
Classmates posting changes to the Terms of Use on the Website. Each time you access the
Website, you will be deemed to have accepted any such changes in effect at the time of access.
We may assign our rights and obligations under the Terms of Use. This agreement will inure to
the benefit of Classmates' successors, assigns and licensees. The failure of either party to insist
upon or enforce the strict performance of the other party with respect to any provision of the
Terms of Use, or to exercise any right thereunder, will not be construed as a waiver or
relinquishment to any extent of such party's right to assert or rely upon any such provision or
right in that or any other instance; rather, the same will be and remain in full force and effect.
The Terms of Use, the Additional Terms below, the attachments thereto, and the documents
incorporated by reference, constitute the entire understanding between us regarding your access
to, license and use of the Website and our Services, and they supersede any prior agreements,
statements or representations with respect to the same.


ADDITIONAL TERMS.

SUBSCRIPTION SERVICES

Subscription Services Some features of or services provided through, the Website require a fee-
based subscription (all fee-based subscriptions are referred to as "Subscription Services"). If you
elect to purchase Subscription Services you understand that your subscription is personal to you
and the members of your household, and you may not transfer or make available your account
name and password to others, including without limitation your co-workers. Any distribution by
you of your account name and password may result in cancellation of your subscription without
refund and in additional charges based on unauthorized use. From time to time the Subscription
Services may change, without prior notice.

Canceling Subscription Services. You may terminate Subscription Services at any time by
contacting our Member Care Department. If you have a dispute with us relating to the Website or
the Subscription Services, you may cancel the Subscription Services. The cancellation of
Subscription Services is your only remedy with respect to any such dispute that you may have
with us. We will attempt to process all cancellation requests within 72 hours after we receive
your request. Any such termination or cancellation is subject to the no-refund policy described
below. Please remember that if we determine, in our sole discretion, that you are not complying
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 36 of 49 PageID #:392




with the Terms of Use (including, without limit, the Community Guidelines therein), we reserve
the right to terminate your Subscription Services. Upon any termination or cancellation of your
Subscription Services, we may immediately deactivate or delete your Website membership and
all related information and/or bar any further access by you to the Website.

Payment. Prices for all Subscription Services exclude all applicable taxes and telecommunication
charges, unless expressly stated otherwise. To the extent permissible under law, you are
responsible for any applicable taxes, whether or not they are listed on your receipt or statement.
If you purchase Subscription Services, you agree to pay, using a valid credit card (or other form
of payment that we may accept from time to time), the applicable fees and taxes (if any) set forth
on the Website. We reserve the right, upon prior notice to you, to change the amount of any fees
and to institute new fees, effective at the end of your current subscription period. All authorized
charges will be billed to your designated credit card account (or other payment method) on the
terms described in the specific offer. If payment cannot be charged to your credit card or your
payment is returned to Classmates for any reason, Classmates reserves the right to either suspend
or terminate your access to the unpaid-for Subscription Services.

Refund Policy. Payment for joining Classmates is non-refundable.

Automatic Renewal Program. If you are participating in the Classmates Automatic Renewal
Program, Classmates will automatically renew your subscription on the anniversary of your
purchase to ensure that there is no interruption of your Gold member privileges. Classmates will
charge your credit card at the then-current renewal rate using the credit card information we have
on file for your account. Unless you provide Classmates with prior notice that you are canceling
your subscription, we may renew your subscription without further authorization from you.
Please note that even if you provide us with notice, it will not affect charges submitted before
Classmates can reasonably act. Please contact the Classmates Member Care Department
(http://www.classmates.com/help/quality_care.tf) to cancel your automatic renewal, cancel your
subscription, or change your payment method.

MEMBER REWARDS

Classmates provides links to offers from certain companies in the "Member Rewards" area of the
Website and at various links throughout the Website. The Member Rewards offers consist of
various individual special offers from different companies. Each individual company providing
Member Rewards offers is responsible for setting and explaining the terms of use of its website
and its privacy policy, as well as its individual shipping, return, security and other policies
applicable to the services and products offered. Please check with the specific company website
for more information. There is no obligation whatsoever to use any offer provided to you.
Classmates does not guarantee, warrant or endorse any product or service sold by a Member
Rewards participating company, nor do we have any liability or responsibility for the quality or
performance of any product or service sold to you by any such company. The purchase of any
product or service from one of these companies is a transaction solely between you and that
company, and any question or dispute you may have regarding any such product or service
should be addressed directly to the responsible company. Classmates has no responsibility or
liability for any Member Rewards company or your relationship with such company.
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 37 of 49 PageID #:393




REUNION CONTACT

Classmates provides certain services on the Website that allow you, if you so choose, to become
a contact for a reunion (a “Reunion Contact”). Your registration as a Reunion Contact and use of
the reunion related services provided through the Web site indicate your acknowledgement and
acceptance of these Reunion Contact Additional Terms. These terms are subject to the Terms of
Use, which is incorporated herein by reference. If any terms contained in these Reunion Contact
Additional Terms conflict with the Terms of Use, then the Terms of Use shall control.

Becoming a Reunion Contact
To become a Reunion Contact you must be a current paid subscriber of Classmates Services.
Only one Reunion Contact is allowed per group. If you wish to be the Reunion Contact and there
is none listed for your class, you may do so through the Web site. By choosing to act as a
Reunion Contact you further agree and acknowledge that you are not an agent, representative or
partner of Classmates, that the actions you take as a Reunion Contact are solely your own and
that you are personally liable for any action or failure to act on your part.

1.     Purpose. You acknowledge and agree that the sole purpose for becoming a Reunion
Contact and your use of the Reunion Planning Services is to actively facilitate a reunion event.
By entering into this Agreement, and using the Reunion Planning Services and establishing a
Reunion Event, you are agreeing to organize and hold the Reunion Event and otherwise
complete the transaction as described. You acknowledge that your failure to fulfill your
obligations under these Reunion Contact Additional Terms and the Terms of Service, whether by
your action or inaction, may be legally actionable.
2.     Reunion Planning Tools. On its own or through third party service providers, Classmates
may provide Reunion Contacts with access to certain tools, services and information related to
organizing and facilitating reunion events via the Web site. Some resources may include
reference to professional reunion planners who have paid Classmates a fee for an advertised
listing on the Web site (“Professional Reunion Planners”). Professional Reunion Planners are not
in any way affiliated with Classmates, and any references to them on the Website should not be
construed as an endorsement by Classmates of any services provided by them. Whether you
decide to use any services offered by a Professional Reunion Planner is up to you. Your
participation in any of the services offered by a Professional Reunion Planner, including payment
and delivery of services and the terms, conditions, warranties or representations associated with
such services, is solely between you and the Professional Reunion Planner. You agree that
Classmates shall not be liable for any costs or damages you may incur resulting from your
decision to enter such transactions. If you are a Professional Reunion Planner and are interested
in being listed as a resource to Classmates members, please email proplanner@classmates.com
for more information.
3.     Refunds. YOU HEREBY ACKNOWLEDGE AND AGREE THAT YOU ARE SOLELY
RESPONSIBLE FOR ANY REFUNDS OR FEES, AND THAT CLASSMATES WILL NOT IN
ANYWAY BE LIABLE OR RESPONSIBLE FOR PROVIDING ANY REFUNDS
WHATSOEVER. YOU RELEASE CLASSMATES FROM ALL CLAIMS, ACTIONS,
LIABILITIES AND DAMAGES OF EVERY KIND AND NATURE RELATING TO YOUR
USE OR NON-USE OF THE REUNION PLANNING TOOLS, INCLUDING, WITHOUT
LIMIT, ANY REFUNDS, CHARGEBACKS OR OTHER FEES.
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 38 of 49 PageID #:394




4.     Your Representations and Warranties. You warrant and represent that you have full
power and authority to act as a Reunion Contact for your group. You also warrant and represent
your offer and sale of access to any reunion you promote on the Website does not violate any
local, state or federal laws, including, without limit, consumer protection laws. Any
misrepresentation or violation of this provision shall be considered a material breach of this
Agreement.
5.      Supporting Your Reunion Event. Each Reunion Contact is required to provide and
maintain accurate and timely information for any planned reunion events. You agree to keep this
information up to date for the duration of your involvement as a Reunion Contact.
6.     Privacy Policy. Any and all information Classmates may collect as part of providing the
services to Reunion Contacts shall be subject to Classmates' Privacy Policy
(http://www.classmates.com/cmo/privacy.jsp). You agree and acknowledge you shall collect and
retain such Attendee information, which is necessary for the fulfillment of your obligations
hereunder and that any information you may collect as a Reunion Contact shall not be resold,
rented or otherwise provided to any third party without the express written consent of the
Attendee. Under all circumstances you shall treat such information in accordance with all
applicable laws, including, without limit, any laws related to the protection of personal
information.
7.     Compliance with Laws. The services that Classmates provides to Reunion Contacts may
be used only for lawful purposes and in a lawful manner. You agree to comply with all
applicable laws, statutes and regulations regarding use of these services, including, without limit,
all laws pertaining to consumer protection. You may not register under a false name, false school
or work affiliation, or impersonate any individual. Such fraudulent conduct is a violation of
federal and state laws. Fraudulent conduct may be reported to law enforcement, and Classmates
will cooperate to ensure that violators are prosecuted to the fullest extent of the law.
8.     Termination. Classmates reserves the right, at its sole discretion, immediately and
without notice, to suspend or terminate these Reunion Contact Additional Terms. In addition,
Classmates may immediately and without notice, suspend or terminate your registration as a
Reunion Contact if it determines in its sole discretion that you have breached these Additional
Terms or the Terms of Use, or you have otherwise demonstrated conduct that Classmates
believes is inappropriate.

REUNION EVENT ATTENDEE

Classmates acts as a venue that provides various services related to reunions. As part of these
services, individual members of Classmates may choose to register as Reunion Contacts to
create, organize and manage reunion-related events, including events that you may choose to
attend in person (collectively "Reunion Events"). Classmates does not authenticate the identity of
the Reunion Contact, nor does Classmates control or actively monitor Reunion Contact’s actions
or inaction. Classmates does not have any control over the products or services that may be
offered for purchase by a Reunion Contact.

Reunion Event Participation
Whether or not you decide to participate in a Reunion Event is up to you. Classmates does not
verify, monitor, control or supervise Reunion Events, nor can Classmates ensure that the
Reunion Contact you are dealing with will actually complete the transaction. The events are
established, organized and managed by the Reunion Contact. Because Classmates has no control
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 39 of 49 PageID #:395




over the event, the identity or actions of the individuals who may attend an event, or the
representations they may make through the Web site, Classmates requests that you use sound
judgment and appropriate caution when deciding whether to attend a Reunion Event.

Release:
YOU, FOR YOURSELF AND YOUR HEIRS AND EXECUTORS, HEREBY WAIVE,
RELEASE AND FOREVER DISCHARGE CLASSMATES AND ITS OFFICERS,
DIRECTORS, SHAREHOLDERS, AGENTS, EMPLOYEES, AFFILIATES, SUBSIDIARIES,
AND THIRD PARTY PARTNERS FROM ALL LIABILITIES, CLAIMS, DEMANDS AND
DAMAGES (ACTUAL AND CONSEQUENTIAL) OF EVERY KIND AND NATURE,
KNOWN AND UNKNOWN, SUSPECTED AND UNSUSPECTED, DISCLOSED AND
UNDISCLOSED, ARISING OUT OF OR IN ANY WAY CONNECTED WITH YOUR
PARTICIPATION IN A REUNION EVENT OR ANY DISPUTE THAT YOU MAY HAVE
WITH A REUNION CONTACT OR ATTENDEE. YOU ACKNOWLEDGE THAT
CLASSMATES DOES NOT CONTROL ANY REUNION EVENTS THAT YOU MAY
CHOOSE TO ATTEND. BECAUSE CLASSMATES DOES NOT PROVIDE, NOR IS IT
INVOLVED IN ANY WAY WITH PHYSICAL TRANSPORTATION TO OR FROM
REUNION EVENTS OR WITH THE ACTION OR FAILURE TO ACT OF A REUNION
CONTACT OR ANY INDIVIDUAL WHO MAY ATTEND A REUNION EVENT, YOU
ASSUME FULL AND COMPLETE RESPONSIBILITY FOR ANY INJURY OR ACCIDENT
WHICH MAY OCCUR WHILE YOU ARE TRAVELING TO OR FROM THE REUNION
EVENT, DURING THE REUNION EVENT OR WHILE YOU ARE ON THE PREMISES OF
THE REUNION EVENT. YOU UNDERSTAND THAT THIS WAIVER INCLUDES ANY
CLAIMS, WHETHER CAUSED BY NEGLIGENCE, THE ACTION OR INACTION OF ANY
OF THE ABOVE PARTIES, OR OTHERWISE. IF YOU ARE A CALIFORNIA RESIDENT,
YOU WAIVE CALIFORNIA CIVIL CODE §1542, WHICH SAYS: "A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR" AS WELL AS UNDER ANY OTHER STATUES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT. YOU ACKNOWLEDGE AND
AGREE THAT THIS WAIVER IS AN ESSENTIAL AND MATERIAL TERM OF THIS
AGREEMENT, AND THAT WITHOUT SUCH WAIVER, THIS AGREEMENT WOULD
NOT HAVE BEEN ENTERED INTO BY CLASSMATES.

Refunds.
YOU HEREBY ACKNOWLEDGE AND AGREE THAT THE REUNION CONTACT IS
SOLELY RESPONSIBLE FOR ANY REFUNDS OF YOUR REGISTRATION FEES, AND
THAT CLASSMATES WILL NOT IN ANY WAY BE LIABLE OR RESPONSIBLE FOR
PROVIDING ANY REFUNDS WHATSOEVER. YOU RELEASE CLASSMATES FROM
ALL CLAIMS, ACTIONS, LIABILITIES AND DAMAGES OF EVERY KIND AND
NATURE RELATING TO ANY SUCH REFUNDS.

CLASSMATES DATING

Classmates provides certain services on the Website that allow you, if you so choose, to access a
certain portion of the Website for single adults to meet each other online (“Classmates Dating”).
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 40 of 49 PageID #:396




Your registration for Classmates Dating indicates your acknowledgement and acceptance of
these Classmates Dating Additional Terms. These Classmates Dating Additional Terms are
subject to the Terms of Use, which is incorporated herein by reference. If any terms contained in
these Classmates Dating Additional Terms conflict with the Terms of Use, then the Terms of Use
shall control.

1.     Eligibility. You must be at least eighteen (18) years of age and single or separated from
your spouse to register for Classmates Dating. Membership in Classmates Dating is void where
prohibited. By registering for Classmates Dating, you represent and warrant that you are at least
eighteen (18) years of age and single or separated, and that you have the right, authority and
capacity to enter into these Classmates Dating Additional Terms and the Terms of Use and to
abide by all of the terms and conditions thereof.

2.       Membership and Subscription. Before you can register for Classmates Dating, you must
first be registered on the Website as described in Section 1 of the Terms of Use. There is no cost
to register for Classmates Dating. As a non-paying member of Classmates Dating, you will have
the ability to participate in some, but not all, of the features and services within Classmates
Dating. In order to access all of the features and services of Classmates Dating, you must become
a paying subscriber as described in the Subscription Services Additional Terms.

3.      Content. As a member of Classmates Dating, you will be provided with various tools
through which you can post Content (as defined in the Terms of Use) on your Classmates Dating
profile separate from your primary profile on the Website. Please keep in mind that all Content
that you provide in connection with your participation in Classmates Dating is subject to the
Terms of Use, including without limitation Section 2 (“Member Conduct”) and Section 3
(“Submitting or Posting Content”), and the Privacy Policy.

4.       Interactions with Other Members. As is the case throughout the Website, you are solely
responsible for your interactions with other members. You understand that Classmates does not
in any way screen, inquire into the backgrounds of, or attempt to verify the identity or statements
of, its members. Classmates makes no representations or warranties as to the conduct of its
members or their potential compatibility with you. You agree to take reasonable precautions in
all interactions with other members, particularly if you decide to meet offline or in person. Your
use of the Communications Tools (as defined in the Terms of Use) to interact with other
members in Classmates Dating is subject to the Community Guidelines described in Section 2
(“Member Conduct”) of the Terms of Use.

5. Termination. You may terminate your registration on Classmates Dating at any time by
accessing your dating options and choosing to delete your Classmates Dating profile. Please keep
in mind that terminating your registration on Classmates Dating will not impact your primary
registration on the Website. However, if your primary registration on the Website is terminated,
you will automatically be removed from Classmates Dating. Rather than deleting yourself
entirely from Classmates Dating, you also have the option to hide your Classmates Dating
profile, in which case this profile will be hidden from other members but will not be deleted,
such that you can reactivate it at any time. Further, if we determine, in our sole discretion, that
you are not in compliance with the Terms of Use, these Classmates Dating Additional Terms,
and/or any other Additional Terms, we reserve the right to terminate your specific membership
  Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 41 of 49 PageID #:397




in Classmates Dating or your general membership on the Website, in our sole discretion. Upon
any termination or cancellation of your membership, we may immediately deactivate or delete
your membership and all related information and/or bar any further access to your membership
or information.

6. Limitation of Liability. IN ADDITION TO OTHER LIMITATIONS OF LIABILITY
CONTAINED IN THE TERMS OF USE OR OTHER ADDITIONAL TERMS, CLASSMATES
AND ITS PARENTS, SUBSIDIARIES AND AFFILIATES, AND THEIR RESPECTIVE
OWNERS, DIRECTORS, OFFICERS, EMPLOYEES, LICENSORS, AND AGENTS, SHALL
NOT BE LIABLE FOR ANY DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES, WHETHER BASED IN CONTRACT,
TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF OR RELATING TO (A)
YOUR RELIANCE ON ANY INFORMATION OR OTHER CONTENT POSTED ON
CLASSMATES DATING OR TRASMITTED TO OR BY ANY MEMBERS, OR (B) THE
CONDUCT OF YOU OR ANYONE ELSE IN CONNECTION WITH THE USE OF
CLASSMATES DATING, INCLUDING WITHOUT LIMITATION BODILY INJURY,
EMOTIONAL DISTRESS, AND ANY OTHER DAMAGES RESULTING FROM
INTERACTIONS, COMMUNICATIONS OR MEETINGS WITH OTHER MEMBERS OR
PERSONS INTRODUCED TO YOU OR BY YOU, DIRECTLY THROUGH CLASSMATES
DATING, OR INDIRECTLY BASED ON INFORMATION OBTAINED ON CLASSMATES
DATING.

FREE TRIAL

From time to time Classmates may, at its discretion, offer limited free trials of some products or
services. To view the details of your free trial, if any, please visit your My Account page.

Only one free trial may be redeemed per person per membership type. Upon registering for your
free trial, your credit card will be authorized for the price of the membership. In some instances,
your available balance or credit limit may reflect the authorization for the amount of the
membership; however, no charges will be made to your credit card unless you do not cancel
prior to the end of your free trial period.

We will begin charging your credit card for your specific membership at the end of your free
trial. Visit your My Account page to view the end date of your free trial. You must cancel prior
to the end of your free trial offer to avoid charges to your credit card. If you stay enrolled in our
auto-renewal program, we will bill your credit card at the end of each subscription period until
you cancel in order to provide you with continued use of your membership services.
Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 42 of 49 PageID #:398




                           EXHIBIT 3
Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 43 of 49 PageID #:399
Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 44 of 49 PageID #:400
Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 45 of 49 PageID #:401
Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 46 of 49 PageID #:402
Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 47 of 49 PageID #:403
Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 48 of 49 PageID #:404
Case: 1:21-cv-00051 Document #: 45-1 Filed: 05/10/21 Page 49 of 49 PageID #:405
